 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   PATRICK GARCIA,                                      Case No. 1:18-cv-01493-SAB

11                  Plaintiff,                            ORDER VACATING FEBRUARY 19, 2020
                                                          HEARING
12           v.

13   PRAXAIR, INC.,

14                  Defendant.

15

16          Currently before the Court is Plaintiff’s motion to strike filed on December 17, 2019.

17 Defendant filed an opposition to the motion on February 5, 2020. Plaintiff filed a reply on

18 December 12, 2020. A hearing on the motion is set for February 19, 2020.

19          Having reviewed the moving and opposition paper, the Court finds the motion suitable for

20 decision on the moving papers and a hearing is not necessary. Accordingly, the matter is taken

21 under submission and the hearing set for February 19, 2020, is HEREBY VACATED and the

22 parties are not required to appear at that time.

23
     IT IS SO ORDERED.
24

25 Dated:      February 18, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
